Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
With the amendment filed 06/16/2022, the applicant has overcome previously indicated objections to claims 1, 10, and 17
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of “a pipette” this appears to be a duplicate of the recitation of “the pipette” in claim 1, from which claim 2 depends.
Claim 3 recites the limitation of “a pipette” this appears to be a duplicate of the recitation of “the pipette” in claim 1, from which claim 2 depends.
With the amendment filed 06/16/2022, the applicant has overcome the rejection of claims 1 and 10 under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,742,195 (Elder).
In Re claim 1 Elder discloses a dropper system comprising a bulb (29), wherein the bulb comprises, a closed end, an open end opposing the closed end (open bottom end of cavity shown in Figure 1), a cavity extending between the closed end and open end of the bulb (closed end shown at top of bulb opposite open bottom end in Figure 1), and wherein a pipette coupling member (26) retains at least a portion of a pipette (27) in the cavity of the bulb, and wherein the cavity comprises a narrow portion (31) proximate a top portion of the pipette, and wherein the narrow portion of the cavity approximately aligns with a lumen of the pipette (shown in Figure 1) such that fluid in the bulb of the dropper is transmitted to the lumen of the pipette when the dropper is depressed (inherent in the function of a dropper), a flange (19) extending from an outer surface of a body of the bulb between the open end and the closed end of the body, wherein the flange comprises a first surface and a second surface opposing the first surface, and wherein the flange has a diameter greater than an opening of a bottle (10) in which a dropper is positionable, a collar (plug 20) disposed proximate the open end of the bulb, wherein the collar comprises an inner surface (inner surface of bore 23) proximate the cavity of the bulb and an outer surface, and wherein the collar comprises an opening that provides access to the cavity of the bulb (shown in Figure 1), wherein the opening has a diameter greater than a diameter of the pipette to be received in the cavity such that a gap (shown at element 23 in Figure 1) is created between the outer wall of the pipette and an inner wall of the collar, wherein the gap decreases when the dropper is inserted into the bottle (since the collar is made of a flexible material which is smaller than the opening of the bottle through which it must pass to be inserted, the collar would necessarily flex inward decreasing the gap when the dropper is so inserted).
In Re claim 2 Elder discloses a pipette (27) which is retained in the bulb (29) by a coupling member (26). Since the bulb is manufactured of a flexible rubber (Column 2, line 24), the pipette can be removed from the coupling member through flexing the rubber.
In Re claim 3 Elder discloses a pipette (27) comprising a bent end portion (28).
In Re claim 4 Elder discloses a pipette (27) having a top portion (22) which is received in a pipette receiving member of the bulb, an elongated body with a lumen (shown at element 27), and wherein the pipette is disposed partially in the cavity of the bulb (shown in Figure 1).
In Re claim 5 Elder discloses a bottle (10) wherein the bottle comprises a neck (14) comprising the bottle opening disposed through the neck into a bottle cavity, and a top surface (16) proximate the bottle opening, wherein the second surface of the flange of the bulb is configured to contact the top surface of the neck of the bottle when the dropper closed the bottle, wherein the collar of the bulb is disposed in the bottle when the dropper closed the bottle (engagement between the dropper and the bottle in which the second surface of the flange contacts the top surface of the bottle and the collar of the dropper is disposed within the neck of the bottle shown in Figure 2), and wherein inner walls (15) of the neck contact at least a portion of an outer surface of the collar (20) of the bulb, when the dropper is disposed in the bottle to retain the dropper in the bottle and inhibit leaks from the bottle.
In Re claim 6 Elder discloses a collar having a tapered portion (lower tapered surface of plug 20’ shown in Figure 3), which eases the insertion of the dropper into a bottle.
In Re claim 7 Elder discloses a collar having a gripping portion (recessed portion of plug 20 shown in Figure 2 engaged with bottle neck).
In Re claim 8 Elder discloses a flange (19) formed as a protrusion extending from a bulb (29).
In Re claim 9 Elder discloses a collar which is at least partially compressed when inserted into the neck of a bottle (shape of plug 20 necessitates compression of the rubber plug as it is inserted). Since this compression is similar to that of the instant invention, it would perform similarly to prevent leaks from the bottle
In Re claim 17 Elder as discussed In Re claim 1 discloses all the limitations, and further discloses a pipette (27) having a top portion (22) which is received in a pipette receiving member of the bulb, an elongated body with a lumen (shown at element 27).
In Re claim 18 Elder discloses a collar which is at least partially compressed when inserted into the neck of a bottle (shape of plug 20 necessitates compression of the rubber plug as it is inserted).
In Re claim 19 Elder discloses the cavity comprising a narrow portion (31) proximate the top portion of the pipette, and wherein the narrow portion of the cavity approximately aligns with the lumen of the pipette (shown in Figure 1) such that fluid in the bulb of the dropper is transmitted to the lumen of the pipette when the dropper is depressed.
In Re claim 20 Elder discloses a cap (ring 32) having a skirt having an aperture for the bulb, and sidewalls which are disposed proximate the outer sidewalls of the neck (shown in Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder in view of US Patent 3,158,183 (Brown).
In Re claim 10 Elder discloses a dropper system comprising a bulb (29), wherein the bulb comprises, a closed end, an open end opposing the closed end, a cavity extending between the closed end and open end of the bulb (closed end shown at top of bulb opposite open bottom end in Figure 1, a flange (19) extending from an outer surface of a body of the bulb between the open end and the closed end of the body, wherein the flange comprises a first surface and a second surface opposing the first surface, and wherein the flange has a diameter greater than an opening of a bottle (10) in which a dropper is positionable, a collar (plug 20) disposed proximate the open end of the bulb, wherein the collar comprises an inner surface (inner surface of bore 23) proximate the cavity of the bulb and an outer surface, and wherein the collar comprises an opening that provides access to the cavity of the bulb (shown in Figure 1), wherein the opening has a diameter greater than a diameter of a pipette (27) to be received in the cavity such that a gap (shown at element 23 in Figure 1) is created between the outer wall of the pipette and an inner wall of the collar (since the collar is made of a flexible material which is smaller than the opening of the bottle through which it must pass to be inserted, the collar would necessarily flex inward decreasing the gap when the dropper is so inserted)..
Elder doesn’t disclose a recess disposed on an outer surface of the bulb between the closed end of the bulb and the flange.
Brown discloses a dropper comprising a bulb (18) and a flange (24) and a recess (shown in Figure 2) disposed on an outer surface of the bulb between the closed end of the bulb and the flange which receives a cap (16) for the bottle.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Elder apparatus by adding a recess disposed on an outer surface of the bulb between the closed end of the bulb and the flange, in order to more securely retain the ring (32) prior to its removal.
In Re claim 11 Elder discloses a cap (ring 32) having a skirt having an aperture for the bulb, and sidewalls which are disposed proximate the outer sidewalls of the neck (shown in Figure 1).
In Re claim 12 Elder discloses all the limitations, but doesn’t disclose a threaded portion which mates with threads on an exterior of the bottle. Brown discloses a cap (16) which is joined to the neck of a bottle with threads (shown in Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Elder apparatus by using a threaded cap in addition to the tearable ring, in order to permit a user to reattach the dropper to the bottle more securely after the ring is removed.
In Re claim 13 Elder discloses a cap having a tearable portion (Column 2, lines 30-32) , but doesn’t specifically disclose a perforation. The use of perforated materials to permit a user to manually remove a portion of material was old and well known in the art at the effective filing date of the invention. Therefore, it would have been obvious to make use of a perforated portion of the ring 32, in order to permit a user to tear the material away if desired.
In Re claim 15 Elder discloses a pipette (27) which is partially disposed in a cavity of a bulb (29).
In Re claim 16 Elder discloses a collar which is at least partially compressed when inserted into the neck of a bottle (shape of plug 20 necessitates compression of the rubber plug as it is inserted).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder in view Brown and in further view of US Patent 5,154,702 (Foyil).
In Re claim 14 Elder discloses all the limitations, but doesn’t disclose a threaded portion which mates with threads on an exterior of the bottle. Elder also doesn’t disclose the feature wherein to remove the cap from the bottle a downward force must be exerted on the cap while twisting the cap. Brown discloses a cap (16) which is joined to the neck of a bottle with threads (shown in Figure 2). Foyil discloses a dropper having a cap with a child-resistant feature wherein to remove the cap from the bottle a downward force must be exerted on the cap while twisting the cap (Column 5, lines 10-28). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Elder apparatus by using a threaded cap in addition to the tearable ring, in order to permit a user to reattach the dropper to the bottle more securely after the ring is removed. Furthermore, it would have been obvious to attach the child-resistance device from Foyil, in order to prevent a child from accessing the contents of the bottle.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. Applicant makes the argument that the Elder reference does not teach the gap in the collar decreasing in size when the collar is inserted into a bottle in which a dropper is positionable. In Figure 1 of Elder, the gap (23) is shown in a portion of the stopper (plug 20) which is inserted into a bottle. This portion of the stopper further comprises an annular bead (21), which forms a seal with a corresponding recess (15) in the inner surface of the bottle neck as shown in Figure 1. During the act of inserting the stopper into a bottle, this ridge must pass through a portion of the bottle neck which is narrower than the gap portion in which it ultimately resides. Since the stopper is manufactured from a compressible material (flexible rubber at Column 2, line 23), the act of pushing the annular bead through the entry of the bottle neck would compress the entire lower portion of the stopper, necessarily decreasing the size of the gap (23).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753